       8:17-mj-00211-SMB Doc # 4 Filed: 06/14/19 Page 1 of 7 - Page ID # 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA                            FILED
                                                                             U.S. ~l§TRICT COURT
                                                                           0/STRk I OF NE81':'A"'1r
                                                                                          - · '
                                                                                                      ~
                                                                                                ,Jf 1/4
In the Matter of the Search of:
                                                                           2019 JUN 14 PH 3: 21
LG Cellular Telephone, Model LS6770, SN:
601CYSF13.33398 et al, and others
                                                                 8:17MJf'iTQ_·qnd
                                                                  .      Vt'Vrv'- ~-thers,
                                                                                    i·
                                                                                           ,,···
                                                                                        ,,~1··          .-.l-
                                                                                                        ....   ff"'-~~
                                                             .
                                                                                           1
                                                                                               '   [.   iJ     tl"1fi
                                                        OMNIBUS.NOTICE TO UNSEAL




       COMES NOW the United States of America, by and through the United States Attorney

for the District of Nebraska and the undersigned Assistant United States Attorney, and hereby

advises the Court that certain filings may be unsealed.     The United States further shows as

follows.

       1.      As a result of the filings listed on Attachment A, the United States obtained

Warrants and Orders under seal to obtain evidence in furtherance of various investigations.

       2.      The relevant investigations have been completed. It is no longer necessary to

keep the filings under seal. The United States hereby informs the Court that each filing listed on

Attachment A may be unsealed.

       3.      This Omnibus Notice, including Attachment A, may be filed in each matter listed

on Attachment A.
8:17-mj-00211-SMB Doc # 4 Filed: 06/14/19 Page 2 of 7 - Page ID # 16




                                    UNITED STATES OF AMERICA,

                                    JOSEPHP. KELLY
                                    United States Attorney
                                    District of Nebraska

                                  ~~
                              By:~/~
                               JOHN E. HIGGINS, #19546
                               Assistant U.S. Attorney
                               1620 Dodge Street, Suite 1400
                               Omaha, NE 68102-1506
                               Tel: (402) 661-3700
                               Fax: (402) 345-5724
                               E-mail: john.higgins@usdoj.gov
     8:17-mj-00211-SMB Doc # 4 Filed: 06/14/19 Page 3 of 7 - Page ID # 17




                       ATTACHMENT A- CASES TO UNSEAL


               USA v. LG Cellular Telephone, Model LS6770, SN:
8:17mj038-l    601CYSF1333398 et al
               USA v. LG Cellular Telephone, Model LS6770, SN:
8:l 7mj038-2   601CYSF1333398 et al
               USA v. LG Cellular Telephone, Model LS6770, SN:
8:17mj038-3    601 CYSF1333398 et al
               USA v. LG Cellular Telephone, Model LS6770, SN:
8:17mj038-4    601CYSF1333398 et al
               USA v. LG Cellular Telephone, Model LS6770, SN:
8:17mj038-5    601CYSF1333398 et al
               USA v. Express Mail package, tracking number
8:17mj041      EL731632885US
8:17mj106      USA v. Pen Register
                                     -,


               USA v. Cellular Telephone (531) 210-0126 with international
8:17mj109      mobile subscriber identity 310120054728205

               USA v. Black ZTE Phone, Model N9132, SN: 325857280152,
8:17mj110      Infinitive microSDHC memory card adapter
8:17mj118      USA v. http://www.facebook.com/dianita.zanchez
8:17mj197      USA v. Cellular Telephone
8:17mj228      USA v. Cellular Telephone (402) 871-4323
8:17mj229      USA v. Pen Register
8:17mj266      USA v. Pen Register
8:17mj267      USA v. Kia Spectra VIN KNAFE122885582571
8:17mj269      USA v. Cellular Telephone (509) 558-0022
8:17mj270      USA v. Cellular Telephone (402) 671-3883
8:17mj271      USA v. Grand Jury Investigation
8:17mj273      USA v. Telephone Assigned Call Number (714) 421-5793
8:17mj274      USA v. Telephone Assigned Call Number (623) 297-1420
8:17mj275      USA v. Pen Register
8:17mj288      USA v. 2924 South 18th Street, Omaha, Nebraska
8:17mj294      USA v. Maroon, Kia Spectra, VIN: KNAFE122885582571
8:17mj303      USA v. Cellular Telephone (909) 685-3909
               USA v. 2001 red Jeep Cherokee 4-door, License Plate: 'Gil Auto
8:17mj304      paper plates, VIN: unknown
               USA v. Telephone Assigned Call Number (623) 297-1420, with
8:17mj347      International Mobile Subscriber Identity 310120102525998
     8:17-mj-00211-SMB Doc # 4 Filed: 06/14/19 Page 4 of 7 - Page ID # 18




8:17mj351    USA v. Cellular Site
8:17mj361    USA v. Cell Tower
8:17mj362    USA v. Internet Protocol
             USA v. Telephone Assigned Call Number (623) 297-1420 with
8:17mj380    International Mobile Subscriber Identity 310120102525998
8:17mj382    USA v. Telephone assigned call number (480) 819-8493
8:17mj445    USA v. Pen Register
8:17mj092    USA v. $14,400 in U.S. Currency
8:17mj343    USA v. 3911 N. 39th Street, Omaha, NE
             USA v. Express Mail package, EL 606491445 US, addressed to
8:17mj373    Aftron Henderson, 6520 N 33rd St., Omaha, NE 68112
             USA v. Express Mail package, EL 494402749 US, addressed to
8:17mj374    Mundo Travel Inc., 4810 S 24th St, Omaha, NE 68107
8:17mj375    USA v. 6520 N 33rd St., Omaha, Nebraska
             USA v. One White United States Postal Service Express Mail
8:17mj376,   package, EL 494402749 US
             USA v. A white Samsung smartphone SM-J708P, a white Apple
             iphone model number A1633-RMB, and a gray Samsung
8:17mj388    smartphone SM-J327P
             USA v. Express Mail Package EL60199229OUS addressed to·
8:17mj448    Jordan Green
             USA v. Express Mail package, EL844328692US, addressed to
8:17mj452    Alie Martinez, 932 South Oak Street, Grand Island, NE 68801
             USA v. Express Mail package, EM04 l 134069US, addressed to ·
8:17mj453    Mario Mendoza, 3482 South 13th Street, Omaha, NE 68108
             USA v. Priority Mail package, tracking number 9505 5160 2426
             7346 088126, addressed to Debbie Higgs, PO Box 384,
8:17mj456    Plainview, NE 68769
8:17mj023    USA v. J>en Register
8:17mj024    USA v. Pen Register
8:17mj040    USA v. Pen Register
8:17mj045    USA v. Facebook user ID Shannon.rojas.3
8:17mj108    USA v. Kyocera Wireless phone
8:17mj028    USA v. Cellular telephone (402) 805-1997
8:17mj215    USA v. Montanez
8:17mj239    USA v. Cellulartelephone(402) 750-5489
8:17mj268    USA v. 2004 Chevrolet Cavalier, VIN of 1GIJF52F347173647
             USA v. 2010 Grey Chevrolet Impala, VIN number
8:17mj302    2G 1WB5EK8Al 184355
             USA v. Brown 2002 Chevrolet Impala, Nebraska license plate
8:17mj342    UZP437 and VIN number 2Gl WF55E129336137
8:17mj355    USA v. Cellular telephone 402-880-6181
8:17mj357    USA v. Pen Register
     8:17-mj-00211-SMB Doc # 4 Filed: 06/14/19 Page 5 of 7 - Page ID # 19




8:17mj365    USA v. Cellular telephone 531-329-5475
8:17mj381    USA v. Telephone Assigned Call Number (602) 413-0655
8:17mj386    USA v. Pen Register
8:17mj443    USA v. Cellular telephone (402) 904-1974
8:17mj449    USA v. Pen Register
             USA v. Cellular Telephone Assigned Call Number (402) 210:-
8:17mj450    8820 WITH ISMI 310120236888310
             USA v. Cellular Telephone Assigned Call Number (531) 210-
8:17mj451    8820
8:17mj454    USA v. Pen Register
             USA v. White Dodge Ram bearing Nebraska registration
8:17mj220    8Commercial 10150
8:16mj422    USA v. Pen Register
8:17mj031    USA v. Gold 2007 GMC Arcadia, VIN#1GKEV33747J129577
8:17mj032    USA V. Pen Register
8:17mj039    USA v. Pen Register
             USA v. Cellular Device Assigned Call Number (402) 968-6236,
8:17mj052    IMSI310120209631339
8:17mj053    USA v. 1992 Red Chevrolet Lumina Sport Van
8:17mj056    USA v. Pen Register
8:17mj093    USA v. Pen Register
8:17mj098    USA v. Pen Register
8:17mj119    USA v. Pen Register
8:17mjl20    USA v. Pen Register
8:17mj190    USA v. Cellular Device Assigned Call Number 402-616-3179
8:17mj191    USA v. Pen Register
8:17mj193    USA v. Cellular Device Assigned Call Number 720-840-7428
8:17mj198    USA v. Pen Register
8:17mj199    USA v. Pen Register
8:l 7mj201   USA v. Cellular Device Assigned Call Number 402-301-5028
8:17mj205    USA v. 5415 North 48th Ave, Omaha, NE
             USA v. Use of a Cell-Site Simulator to locate the Cell Device
8:17mj210    Assigned Call Number 402-906-4443
             USA v. Use of a Cell-Site Simulator to locate the Cell Device
8:17mj211    Assigned Call Number 402-215-4456
8:17mj212    USA v. 402-769-5107
             USA v. Cell-Cite Simulator to Locate the Cellular Device .
8:17mj213    Assigned Call Number 720-840-7428
             USA v. Use of a Cell-Site Simulator to locate the Cell Device
8:l 7mj214   Assigned Call Number 402-216-6258
8:17mj218    USA v. Pen Register
8:17mj284    USA v. Cellular telephone 402-312-1545
       8:17-mj-00211-SMB Doc # 4 Filed: 06/14/19 Page 6 of 7 - Page ID # 20




8:17mj291          USA v. Pen Register
8:17mj292          USA v. Pen Register
8:17mj300          USA v. Pen Register
8:17mj350          USA v. Pen Register
8:17mj046          USA v. Pen Register
                   USA v. $95,000 held in account number 14434927215 at TCP
8:17mj221          National Bank
                   USA v. All funds held in \3/ell Fargo Bank account number 1094
  8:17mj457        799242, held in the Name of Lourdes J. Perez-Saucedo
  8:17mj034        USA v. 1930 Fletcher Avenue, Lincoln, Nebraska
  8:17mj297        USA v. Black Pontiac G6 bearing Nebraska In-Transits
  8:17mj363-l      USA v. 951 South 68th Street, Omaha, Nebraska et al
  8:17mj363-2      USA v. 951 South 68th Street, Omaha, Nebraska et al
  8:17mj363-3      USA v. 951 South 68th Street, Omaha, Nebraska et al-
  8:17mj363-4      USA v. 951 South 68th Street, Omaha, Nebraska et al
  8:17mj341        USAv.E.
  8:17mj377        USA v. Littlebeaver
  8:17mj279        USA v. 5511 South 101st Plaza, Apt. #1, Omaha, NE 68127
  8:17mjl 15       USA v. pelumoney~yahoo.com
  8:17mj116-l      USA v. Apple iPhone7, serial number F71SL419HG7M et al
  8:17mj116-2    _ USA v. Apple iPhone7, serial number F71SL419HG7M et al
  8:17mjl 16-3     USA v. Apple iPhone7, serial number F71SL419HG7M et al
. 8:17mj116-4      USA v. Apple iPhone7, serial number F71SL419HG7M et al
                   USA v. INFORMATION ASSOCIATED WITH FACEBOOK
                   USER IDs 100016222230023 (Luis Sepeda), 10000131934004
8:17mj200          (Emma Cournoyer), and 100000460876876 (Shauna Avery)
                   USA v: Facebook User IDs 100010565507399 (S.L.),
8:17mj202          100001235802057 (Derrick Thomas)
8:17mj203          USA v. 401 Conser Street, Winnebago, NE 68071
8:17mj207          USA v. 13C D Avenue, Winnebago, NE 68071
8:l 7mj233         USA v. jasonwilson595(mgmail.com
                   USA v. 1214 Applewood Drive, Cl07, Papillion, Sarpy County,
8:17mj030          Nebraska 68046
                   USA v. 6363 Grover Street, Trailer #25 Omaha, Douglas
8:17mj043          County, Nebraska
8:17mj047-1        USA v. 12655 Woodsdale Circle, Omaha, NE 68137 et al
8:17mj047-2        USA v. 12655 Woodsdale Circle, Omaha, NE 68137 et al
8:17mj055          USA v. 1517 Drexel Street, Omaha, Nebraska 68107 et al
8:17mj099          USA v. 10044 "S" Plaza, Apt. #1, Omaha, Nebraska
                   USA v. Information Associated with Account Number
                   613444713 That Is Stored At Premises Controlled By Dropbox,
8:17mj282          Inc.
     8:17-mj-00211-SMB Doc # 4 Filed: 06/14/19 Page 7 of 7 - Page ID # 21




            USA v. The Cellular Telephone Assigned Call Number (402)
8:17mj299   306-0902
8:17mj447   USA v. 10915 Spaulding Plz, Omaha, Nebraska
8:17mj459   USA v. 4425 Redick Ave, Omaha, Nebraska
8:17mj366   USA v. 825 N 43rd Street, Omaha, Nebraska 68131
            USA v. All Funds held in the Bank of the West Account
            Numbers 048695993 and 047380712, both accounts held in the
8:17mj368   name of Thomas Beatty, Jr.
            USA v. Clothing belonging to Edward Sherrod, in the care,
8:17mj298   custody and control of the Douglas County Correctional Center
